My delegation is especially pleased at the election of Mr. Choudhury to the presidency of the forty-first session of the General Assembly. His wisdom, objectivity and diplomatic skill are a sure guarantee of the effectiveness of our work. He may be assured that he will have our broadest co-operation.
I should also like to pay a tribute here to our dear friend. Ambassador Jaime de Pinies, for the work he accomplished during his presidency of the previous session, with which he brought to a climax a long and distinguished career in the United Nations.
X am also particularly pleased to extend my greetings to the Secretary-General, Mr. Javier Perez de Cuellar, and express our satisfaction on seeing him restored to health, and I wish to express my Government's* acknowledgment of the invaluable services he is rendering to the international community and to this Organization, giving evidence always of his selflessness and creative intelligence, inspired at all times by a genuine international feeling. It is our hope, and the desire of my Government, that for a long time to come the United Nations will continue to benefit from the competence, prudence and patience that characterize his performance in office, which are especially necessary in the difficult times that lie ahead.
One year ago, the General Assembly proclaimed 1986 to be the International Year of Peace and called upon all the peoples of the world to join with the United Nations in resolute efforts to safeguard peace and the future of mankind through continuous and positive action on the part of States and peoples, with the aim of preventing war through removal of various threats to peace, the resolution of conflicts by peaceful means and the promotion of human rights and fundamental freedoms, as stated in the preamble to the Charter.
It was, therefore, a tragic irony that during the first weeks of the Year of Peace, Olaf Palme, without any doubt one of the most fervent and generous fighters for peace in this century, should fall victim to the darkest and most cowardly form of violence, in Sweden, his native land, a country which can be justly proud of a tradition of peace which few countries can match. The death of this admirable and exemplary worker for peace was an omen marking the beginning of a year which mankind was to have devoted to the preservation and realization of the right of peoples to peace.
In this Year of Peace, the chronic evils which beset the world seem to have reached a degree unknown in previous years. The more Utopian the final objectives, the greater the threat to the objectives of peace. Violence is manifest in all its dismal forms: from open wars to the most vicious acts of terrorism. The quantitative and qualitative development of the war industry continues at the fast pace imposed by an increasing and ever more diversified demand. In the meantime, vast sectors of mankind fall victim to the scourge of hunger, disease or ignorance, or continue to be subject to the rules of racist minorities.
Thus peace, understood not only as the absence of war, but as the "serenity in order" of which St. Augustine spoke and which is reflected in a state of affairs in which security, justice and prosperity prevail, has been conspicuously absent in this International Year of Peace.
We must therefore ask ourselves what is keeping us from victory in this struggle in which we all seem to be on the same side. Why is there such a gulf between what we all advocate and what happens outside the United Nations? It is commonplace to ascribe the responsibility to the lack of political will on the part of the major protagonists of power. But perhaps part of the answer must be south in the revolutionary impact which the development of modern technology is having on
society. The tide of technology in which we are submerged is causing profound changes in both our individual and collective way of living, in our way of thinking and feeling, and in the perception of our goals and hopes. It is this technology that confers on any armed conflict, no matter how localized it may be, the potential apocalyptic effects. The possibility of annihilating entire populations underlies any warlike confrontation: it is a possibility that can rapidly become a reality if a propitious time is provided by the escalation of a conflict, which is generally inevitable. Let us not forget that the death and suffering of innocent victims, who day after day are unwillingly trapped in the present conflicts, are a harsh fact of contemporary life, which we cannot be used to despite its almost daily occurrence in the cities and towns of Iraq, Iran, Lebanon, Afghanistan or Kampuchea.
It is the technological factor that gives a new dimension to an old phenomenon, terrorism, which has not ceased to manifest itself since the beginning of the nineteenth century, and which has become worse during the last few years, thanks to the increasing sophistication of the methods used, as well as the characteristics of modern life in open and democratic societies that increase the chances of attack, increase the exposure of the victims, and favor the cowardly anonymity of the attackers.
We have met here at this time to ask ourselves what is the proper way to respond with our international institutions to the challenges to our international relations posed by the formidable technological explosion which characterizes these last years of this twentieth century.
How can we face these challenges of today's reality? How can we overcome the obstacles that have prevented us, not just from achieving the ideal of peace, but from even costing most to it? what should we do to see that at future sessions of this Assembly, we do not just talk about the past but rather talk about positive achievements?
We sincerely believe that the present has come to undertake a serious consideration not only of the rules that govern our international conduct but also of the political, legal and institutional instruments that we can use to obtain our common aims.
Uruguay believes that, in view of the dangerous course of international relations in recent years, we must immediately undertake a process of thorough examination and unbiased assessment of the existing legal and institutional apparatus, in order to determine how it can be adapted to fit present conditions. To that aid, we think that good starting points for that examination have been recommended by the ' group of 18. My Government will participate in the examination with the utmost enthusiasm and dedication. It must start from two premises. The first is that the principles of the San Francisco Charter must be upheld, since they express absolute values which must continue to guide our international conduct. The second is that the United Nations must continue to be the main forum through which international co-operation is channeled.
My country reiterates its support for the Organization, and its conviction that the united Nations is a fundamental component in the present set of historical circumstances and must be a fundamental component of any other plan in the future.
Creativity and determination are required in the search for methods and procedures to deal with present problems, with new criteria and new organizational bases. Last year, the President of ray country, Mr. Sanguinetti, said that the United Nations had resulted from a cataclysm, the Second World War, that had killed the League of Nations* We think it would be suicidal if we had to create another organization at the price of a world war. Bather, we must improve the one we already have.
Uruguay has demonstrated by deeds its intention to use all available diplomatic and political machinery to deal with the international problems that are of concern to us. Hence, we have joined in all forms of direct diplomatic action available to the President of the Republic and his Foreign Ministry in order to give effect to our aims, through diplomatic actions designed to achieve peace. My country has neither the size nor the responsibility to be a leading player on the
international stage; all that we can do is aspire to harmonious and constructive relations with the sister republics of our continent and co-operate, to the limit of our possibilities, to ensure the achievement of peace in the world, and especially in our region.
That is why we whole-heartedly support the Contadora initiative; we believe that it is a response to our profound belief that peace in Central America is an objective which goes far beyond the problems of the subregion and involves all Latin Americans. We are convinced that the worsening crisis in that part of our Latin America could unleash very dangerous tensions and conflicts throughout the region. That is why we have joined in this initiative. We feel that the strengthening of peace, progress towards pluralistic democracy, and the economic and social development of the Central American region are goals of all Latin Americans.
We believe in the path of dialog rather than that of armed confrontation. We wish to show with concrete deeds that our Latin American peoples can achieve peace, development and justice without foreign interference, in accordance with their own decisions and their own historical experience. It is in order to join in those tasks - on which Latin America, the main protagonist, must take its own decisions - that we have participated and shall continue to participate in the work of Contadora, through the Support Group, of which we have the honor to be a member.
The problem of the Malvinas is of equal concern to us. Last year our President stated in this Assembly.
"The problem of the Malvinas is not simply a bilateral problem between Argentina and Great Britain. It is a Latin American problem, and, as such, we assume it in its full dimension. ...
"We trust that Great Britain, which knew when the historical moment was ripe to abandon vast possessions all over the world, will succeed in reconciling the dictates of law with the rules of international coexistence.
Hence we support Argentina's claims and we are prepared to do everything in our power to contribute to a rapprochement between those two parties at the negotiating table". (A/40/PV.6 p. 3)
All that we need add new to what was said by our President is that Uruguay is awaiting with increasing impatience the agreement of the parties to begin rapidly negotiations that can lead to a just and final solution to the problem.
There are other parts of the world that cause us concern. Certain conflicts, such as the one in the Middle Bast, seem to have gone beyond the control of their protagonists. President Sanguinetti also stated here last year that in the case of the Middle East conflict the worst had happened*, it had become a routine problem which we seemed to have learned to live with.
The developments in the Middle East conflict have made it difficult to conceive of any solution that would not require sacrifices on the part of everyone involved, as well as a supreme effort toward conciliation. Such a solution, as Uruguay has been saying for years now, must be based on recognition of Israel's right to continue to exist as a State within secure and recognized borders; on recognition of the inalienable right of the Palestinian people to self-determination; and on respect for the independence and territorial integrity of Lebanon, whose territory must be freed of the presence of foreign armed forces, of whatever origin. We are especially disturbed by the tragedy of the Lebanese people. They have deep ties with our people, who have for many years benefited from the contribution of their hard-working, intelligent immigrants.
Peace also requires the reunification of the two Koreas through dialog and negotiations.
It has been said that peace must be built one day at a time, and that it must come from the heart of every person and every people.
Violations of human rights continue to take place each day throughout the world. In many parts of the planet, persons and groups of persons are systematically persecuted and deprived of their basic rights? because of their race, religion or ideas. Many people continue to be subjected to various forms of political oppression or iniquitous situations in which they are deprived of their most elementary economic and social rights.
But within this range of daily violations of human rights, nothing is more repugnant to the conscience of mankind than the shameful practice of apartheid, institutionalized and applied by the racist South Africa regime. My Government vigorously condemns this affront to civilization and joins in the international community's clamor for its elimination. In particular, we associate ourselves with the demand for the immediate and unconditional liberation of Nelson Mandela and other imprisoned leaders, and for the lifting of the ban on the black political organizations.
In regard to the Pretoria Government's behavior, we have followed with interest the recent international trend towards the adoption of sanctions in conformity with the Charter. That would be a healthy reaction by the international community and a defense of the most sacred values of civilization and peace. My Government will associate itself with any sanctions that are adopted.
There can be no peace when territories are under foreign occupation or colonial situations exist. But there are still vestiges of colonialism which, by disregarding the right of peoples to self-determination, are sources of tension and threats to the peace. We have in mind particularly the case of Namibia, whose people are subjugated and whose territory has been .illegally occupied, in open defiance of decisions and resolutions of bodies of the United Nations, including the decision of the International Court of Justice. Uruguay repeats' that the relevant resolutions of the United Nations must be immediately and unconditionally implemented. Moreover, we condemn continuing armed incursions and acts of aggression against States that are South Africa's neighbors, which often are launched from Banibian territory* that is the case particularly of the aggression against Angola.
We reaffirm our solidarity with the front-line countries and we earnestly hope that in this International Year of Peace effective steps will be taken to ensure that the people of Namibia can exercise their right of self-determination and that peace and tranquility are restored to that' afflicted part of the world.
As serious as the persistence of conflict in the world is the fact, generally accepted here, chat it is commonly used as an excuse to justify the most iniquitous manifestation of violence in our times; terrorism. Terrorism is the common enemy of all the peoples and Governments represented here. Uruguay does not believe that any Member of the United Nations can invoke attenuating circumstances or in any way justify terrorism, irrespective of the motive, because that would be to deny the principles which all States have undertaken to respect and promote. And let us be candid - it would also mean an unjustified act of arrogance, because no Government represented here can be certain that in the future it will not be a victim of the blackmail of terrorism. Uruguay is convinced that the international community should intensify co-operation in eliminating, or at least reducing, the tragic consequences of this scourge. whose expansion, frequency and magnitude are turning it into a real war declared against civilization.
Yesterday mankind awoke to an item of news which introduces some ray of hope; I am referring to the news of the coming meeting in October between President Reagan and General Secretary Gorbachev to resume conversations with a view to an effective process of nuclear disarmament.
The question of nuclear disarmament is of the greatest importance for all the peoples of the world, and not only for the super-Powers. Mankind lives daily with the continuing concern and anxiety regarding what is called the danger of a nuclear holocaust, in which mankind as a whole would be the victim. As the two super-Powers have stated, "A nuclear war cannot be won and it cannot be waged".
No design for peace can overlook an important reality of today. She policies of the great Powers in the matter of armaments are decided, pursued, negotiated on, and brought into conflict every day largely in disregard of this Organization, which should be the institutional form representing the international community.
It is thus with the great Powers that both the political and moral responsibility for decisions on disarmament mainly lies. In view of this situation, which is outside our control, there is not a single State whose security and existence does not in the last resort depend cm the will of the nuclear Powers and, in particular, the two super-Powers; as the Secretary-General has already stated, we are living in a state of interdependence but on a footing of inequality.
In other areas there have been some promising developments, signs of progress in reducing international tensions. One of them, without any doubt is the security agreement arrived at a few days ago at the Stockholm Conference in which countries of Western and Eastern Europe, the United States and Canada participated.
We have followed with keen interest and firmly support the proposals made by the six Heads of State of Argentina, Greece, India, Mexico, Sweden and Tanzania, formulated in the city of Ixtapa, Mexico, a few weeks ago, urging the super-Powers to establish a reciprocal moratorium on nuclear testing, and the six leading statesmen of those countries proposed specific procedures for verification; they stated their willingness to participate and offered to provide means of ensuring effective compliance. They must know that they have the full support of all the countries of our continent.
Uruguay also supports Brazil's proposal to associate the countries of both sides of the South Atlantic in a zone of peace and co-operation. Peace and security in this area requires that it must be used not for any threat or use of force, but instead in a way that will preserve it from any extension of the strategic-nuclear confrontation. The establishment of a zone of peace also
requires that the violence and coercion which prevent the peoples of South Africa and Namibia from freely exercising their sovereign rights must cease.
Peace, true peace, is based cm mutual trust, and the arms race is the ultimate expression of the lack of trust. We have developed considerably in terms of science and very little in terms of conscience. Will civilization be able to attain a sufficiently high ethical level to ensure that those who bear the responsibilities of government in the various countries will now take the decision to devote to the development of the peoples the resources that are now allocated to the production and purchase of weapons and instruments of destruction and death? Once we have overcome this tragic paradox of the modern world we shall have laid firm foundations for peace - of real peace, and not peace of the pax romana type imposed upon others. We must have the type of peace which can only prosper and flourish in a true community, an international society characterized by relations of equality among States, and not by the hegemony of some over others. We must have a peace which is one and indivisible, a peace of justice, one which is guaranteed by law. In this International Year of Peace we reaffirm our faith in such a peace, the only true peace, and our faith in the freedom of individuals and of peoples, without which, in the words of the eminent Uruguayan lawyer, Eduardo J Coutour, there can be no law, no justice, no peace.
Never before has it been so generally felt that mankind has learn from its harsh lessons that peace is one and indivisible. Now we must learn to understand that this truth also applies to economic affairs. At this stage, it is almost impossible to deny the fact that without a prosperous economy, without integrated economic development, there can be little peace anywhere in the world. As long as in most of the world living standards are below the levels compatible with human dignity, there can be no guarantee that the rest of the world, with their prosperous economies, can continue to enjoy their prosperity in peace. Want and
conspicuous consumption do not make good neighbors who can live together without friction and conflict in a world that is steadily shrinking and becoming more interdependent.
This philosophy was the inspiration of a life which has now ended. A distinguished Latin American, the noted Argentinian Dr. Raul Prebisch, for decades worked in the United Nations and in the Economic Commission for Latin America (ECLA) - to which he was so devoted - for an international co-operation founded on great moral principles, in a world based on standards of solidarity which unhappily seem to have been forgotten. In this year of his passing, the message of his life and of his moral ideals should be a further inspiration to us in building a more just international economic order, an essential requisite of any lasting peace. I wish to take this occasion to pay a heartfelt and grateful tribute to his memory.
There is still little sign of a system of international relations based on principles of equity and equal opportunity. Some problems that were touched on here by the President of Uruguay last year, such as the problem of indebtedness, have been remedied to some extent, but we are far from having fully achieved the hopes of the countries that joined in the Cartagena consensus. But some hopeful signs for change emerged from the recent conference of the General Agreement on Tariffs and Trade (GATT) at Punta del Este in Uruguay. That was the beginning of the Uruguay Round of trade negotiations, which was undoubtedly one of the most significant developments of the year in economic affairs. The importance of that conference lies in the fact that agreement was reached on beginning a new round of trade negotiations in such unfavorable political and economic circumstances, a success hardly to be expected in view of the gloomy outlook before the meeting. However, even more important, in fact vital, is that the agreement, which will be tested over four years of difficult negotiations, must above all be regarded as a declaration of peace in the trade war.
Uruguay trusts that the spirit of conciliation that prevailed at that meeting will ensure that it will also become a basic instrument of the trade peace so essential for the fate of the world and particularly of the developing countries. Punta del Este produced a peace with neither victors nor vanquished. That is the basis of any serious and durable commitment.
As the International Year of Peace draws to a close, it seems fitting to devote a moment to introspection and to ask ourselves whether, as Members of the United Nations family, as representatives of our Governments, as individuals, we have done and are doing everything we can to move closer to achieving that goal. Peace can only be the outcome of the concerted will of all States, renewed and strengthened day after day.
Uruguay hopes that each one of us to whom a role has been entrusted in the international life of peoples will make peace his daily goal and each coming day an international day of peace.

